Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 1 of 16 PageID #: 1117




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
S.J., an individual,                                              :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 19-cv-6071 (BMC)
CHOICE HOTELS INTERNATIONAL, INC., et                             :
al.,                                                              :
                                                                  :
                                     Defendants.                  :
                                                                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff brings this action under the William Wilberforce Trafficking Victims Protection

Reauthorization Act of 2008 (“TVPRA”), 18 U.S.C. § 1595; New York Social Services Law §

483-bb; and state negligence law, alleging that each of the defendants “knowingly benefited from

facilitating a venture that they knew, or should have known, to be engaging in sex trafficking” at

plaintiff’s expense. Defendants Choice Hotels International, Inc., Wyndham Hotels & Resorts,

Inc., and Howard Johnson International, Inc. move to dismiss the complaint as to them for failure

to state a claim upon which relief can be granted. For the reasons set forth below, these

defendants’ motions to dismiss are granted for all claims but the one for negligence.

                                               BACKGROUND

        According to the second amended complaint, Plaintiff was trafficked for commercial sex

for three years, beginning at the age of ten. The identities of the traffickers are neither provided

nor relevant in this proceeding. At issue in this case are only the owners/operators of the

individual hotels where the sex trafficking took place, and the franchisors/corporate brand

owners of those same hotels.
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 2 of 16 PageID #: 1118




        Each defendant in this case is associated with one of two hotels operating in New York

City, where plaintiff alleges she was primarily trafficked: an Econo Lodge in the Bronx (“Bronx

Econo Lodge”) and a Howard Johnson Inn in Queens (“Queens Howard Johnson”) 1:

        Defendant Choice Hotels International (“Choice Hotels”) is a hotel brand owner that

franchised the Econo Lodge brand to the Bronx Econo Lodge. Choice Hotels neither owns nor

operates the Bronx Econo Lodge, but is alleged to control its training and policies as a condition

for use of the brand name. Moreover, Choice Hotels receives a percentage of the gross revenue

generated by the Bronx Econo Lodge’s operations, including from the rates charged on the

rooms where plaintiff was trafficked.

        Defendant Wyndham Hotels & Resorts, Inc. (“Wyndham”) is likewise a hotel brand

owner which, under its corporate umbrella, owns the separate Howard Johnson International, Inc.

(“Howard Johnson, Inc.”) hotel brand. In turn, Wyndham and Howard Johnson, Inc. franchised

the Howard Johnson brand to the Queens Howard Johnson. Wyndham controls the training and

policies for the Queens Howard Johnson and both Wyndham and Howard Johnson, Inc. are

alleged to receive a percentage of the gross revenue generated by the Queens Howard Johnson’s

operations, including from the rates charged on the rooms where plaintiff was trafficked.

        Plaintiff avers that, over the years during which she was trafficked, the two hotels’ staff

had regular contact with her and her principal trafficker, and had witnessed numerous signs of

physical abuse and other obvious indicators of sex trafficking. Some of the more dramatic

examples of visible sex trafficking conduct include frequent unannounced male visitors to

plaintiff’s room; plaintiff’s refusal of maid service yet repeated requests for linens and towels;



1
 The corporate owners of both hotels are defendants in this case – Jav, Inc. (Bronx Econo Lodge) and Shanta
Hospitality LLC (Queens Howard Johnson). Both have filed an answer to plaintiff’s second amended complaint and
are not presently moving to dismiss.


                                                      2
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 3 of 16 PageID #: 1119




cash payment for hotel rooms; the presence of numerous used condoms in the rooms after

checkout; plaintiff’s inappropriate attire for her age; and the fact that plaintiff was commonly

ferried to and from the hotels with a paper bag over her head. Plaintiff further alleges that her

sex trafficker forced her to perform sexual acts on certain hotel staff on numerous occasions as

payment for the hotel rooms used for her trafficking.

       In addition to the obvious signs of plaintiff’s trafficking at the Bronx Econo Lodge and

Queens Howard Johnson, plaintiff alleges that defendants Choice Hotels, Wyndham, and

Howard Johnson, Inc. knew or should have known that sex trafficking often occurred on their

branded properties, and thus had a legal duty to safeguard against it. For instance, these

corporate defendants partnered with End Child Prostitution and Trafficking (“ECPAT-USA”) to

develop employee training to identify sex trafficking in hotels, and there have been numerous

news articles containing incidents of reported or confirmed sex trafficking on Econo Lodge and

Howard Johnson Inn-branded properties across the country. Nevertheless, plaintiff alleges, these

corporate defendants failed to sufficiently train the hotels’ staff in recognizing the signs of sex

trafficking and what to do to prevent it from happening.

       In consideration of the foregoing, plaintiff asserts that all defendants knew or should have

known about her trafficking and that they all financially benefitted from her trafficking, in

violation of the TVPRA and New York Social Services Law § 483-bb. Plaintiff further claims

that the corporate defendants (Choice Hotels, Wyndham, and Howard Johnson, Inc.) were

negligent by failing to, inter alia, adequately distribute information to assist employees in

identifying human trafficking; provide a process for elevating human trafficking concerns within

the organization; and/or train staff on human trafficking and corporate responsibility issues.




                                                  3
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 4 of 16 PageID #: 1120




          Plaintiff further seeks to hold these corporate defendants vicariously liable for the

negligence of the Bronx Econo Lodge and Queens Howard Johnson staff through an agency

theory. Specifically, plaintiff alleges that an agency relationship by virtue of the franchisors

exercising an “ongoing and systemic right of control” over the franchisees, including by hosting

online booking applications for the hotels; requiring the hotels to use the brands’ customer

rewards programs; setting employee wages; making certain employment decisions; advertising

for employment; sharing profits; standardizing training methods for employees; requiring that

individual hotel owners build and maintain the facility in a specified manner; standardizing rules

of operation; conducting regular inspections of the hotel facilities; and fixing accommodation

prices.

          Corporate defendants Choice Hotels, Wyndham, and Howard Johnson, Inc. move to

dismiss the claims against them, contending that they cannot be held liable under the TVPRA

because they neither had actual knowledge of plaintiff’s sex trafficking nor committed any overt

acts of participation in the sex trafficking. They further argue that New York Social Services

Law § 483-bb, enacted in 2015, cannot be applied retroactively to the activity that caused

plaintiff’s injuries, which lasted from 2006 to 2009. Finally, these defendants maintain that

whatever supervisory role they may have over the Bronx Econo Lodge and Queens Howard

Johnson does not establish an agency relationship giving rise to vicarious liability.

                                            DISCUSSION

          To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that




                                                    4
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 5 of 16 PageID #: 1121




allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        “The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief.” Id. (internal quotation marks and citations

omitted). Said otherwise, a plaintiff’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555.

        In conducting the above analysis, a court must accept as true all of the well-pleaded

allegations contained in the complaint. Iqbal, 556 U.S. at 678. But this tenet “is inapplicable to

legal conclusions.” Id. “[D]etailed factual allegations” are not required, but “[a] pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’” Id. (quoting Twombly, 550 U.S. at 555).

   I.      TVPRA Claim

        Defendants Choice Hotels, Wyndham, and Howard Johnson, Inc. argue that plaintiff has

not stated a claim for relief against them under the TVPRA’s civil liability provision, 18 U.S.C. §

1595. Specifically, they contend that plaintiff has failed to plead all requisite categories of

knowledge set forth in the statute.

        Section 1595(a) of Title 18 provides:

        An individual who is a victim of a violation of this chapter may bring a civil
        action against the perpetrator (or whoever knowingly benefits, financially or by
        receiving anything of value from participation in a venture which that person
        knew or should have known has engaged in an act in violation of this chapter) in
        an appropriate district court of the United States and may recover damages and
        reasonable attorneys fees.




                                                  5
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 6 of 16 PageID #: 1122




Thus, liability under TVPRA requires that “(1) the person or entity must ‘knowingly benefit,

financially or by receiving anything of value,’ (2) from participating in a venture, (3) that the

‘person knew or should have known has engaged in an act in violation of this chapter.’” See

A.C. v. Red Roof Inns, Inc., 2020 WL 3256261, at *4 (S.D. Ohio June 16, 2020) (quoting 18

U.S.C. § 1595(a)).

         At least one other court has required a civil plaintiff to also show that the person had

knowledge of “some participation in the sex trafficking act itself.” See Noble v. Weinstein, 335

F. Supp. 3d 504, 524 (S.D.N.Y. 2018) (quoting United States v. Afyare, 632 F. App’x 272, 285

(6th Cir. 2016)); see also Doe 1 v. Red Roof Inns, Inc., No. 19-cv-3840, 2020 WL 1872335, at

*3 (N.D. Ga. Apr. 13, 2020) (quoting Noble, 335 F. Supp. 3d at 524)). But the court so holding

relied upon a criminal case (Afyare) that was analyzing 18 U.S.C. § 1591, and thus several courts

have rejected this further element as inapplicable to a distinct – though similar – provision in §

1595(a). See M.A. v. Wyndham Hotels & Resorts, Inc., 425 F. Supp. 3d 959, 969 (S.D. Ohio

2019); A.B. v. Marriott Int’l, Inc., No. 19-cv-5770, 2020 WL 1939678, at *12-13 (E.D. Pa. Apr.

22, 2020). This latter course appears correct, not only because of the inherent differences

between civil and criminal liability, but because Congress intended “to broaden the behavior that

can form the basis of civil liability” when it amended the TVPRA in 2008. 2 See M.A., 425 F.

Supp. 3d at 964.




2
  The TVPRA of 2008 is the third iteration of this law. First, “Congress passed the Trafficking Victims Protection
Act of 2000 . . . [to] creat[e] criminal offenses for forced labor and sex trafficking.” A.B., 2020 WL 1939678, at *6.
Then, “[i]n 2003, Congress passed the Trafficking Victims Protection Reauthorization Act of 2003,” which, among
other amendments to the previously law, “created a civil right of action by victims of trafficking against their
traffickers.” Id. This version “provided a civil remedy against the trafficker only.” Id. Finally, in the 2008
legislation, “Congress gave ‘victims a cause of action against those who have profited from their exploitation.’” Id.
(quoting CHARLES DOYLE, CONG. RESEARCH SERV., R40190, THE WILLIAM WILBERFORCE
TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT OF 2008 (P.L.110-457): CRIMINAL
LAW PROVISIONS (2009)).


                                                          6
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 7 of 16 PageID #: 1123




        The practical difference between criminal and civil liability is that the civil reading gives

full expression to the “knew or should have known” language (emphasis added) of § 1595:

        The court in Noble . . . applied the “participation in a venture” element from the
        criminal offense defined by Congress in section 1591(a)(2). The court in Noble
        did not address the “knew or should have known” language in the civil remedies
        defined in section 1595. . . . [T]he court in Noble essentially required the victim
        of sex trafficking seeking a civil remedy to first prove a criminal violation of
        section 1591(a)(2). And this is where we diverge from the judges in the Northern
        District of Georgia in the Red Roof cases and the Southern District of New York
        in Noble.

A.B., 2020 WL 1939678, at *13. In effect, the broader understanding of § 1591 means that a

person may be held liable if he should have known that he was facilitating a sex trafficking

venture, even if his “participation [was] not direct participation in the sex trafficking.” See

M.A., 425 F. Supp. 3d at 970.

        Such a reading could, for example, reach the president of a primary school who had

witnessed inappropriate contact between the head of the school and a student, and had also

“shunned a[n] . . . administrator . . . after she tried to stop [further] sexual abuse” of other

students. See Jean-Charles v. Perlitz, 937 F. Supp. 2d 276, 280, 288 (D. Conn. 2013). The court

in Perlitz held that, “[v]iewed in the context of the allegations of the complaint as a whole, these

allegations concerning [the president’s] knowledge of [the school head’s] wrongful activities

raise a plausible inference that he knew or should have known [the school] was violating §

1591.” Id. at 288. And in a situation analogous to this case, § 1591 could reach a hotel whose

staff members “rented rooms to people it knew or should have known w[ere] engaged in sex

trafficking.” M.A., 425 F. Supp. 3d at 971. As I have said above, this analysis seems correct

under both the plain language of the statute and its legislative intent.

        But plaintiff’s proposed application of § 1595’s “should have known” standard directly to

the hotel franchisors goes one step too far. Specifically, plaintiff argues that she “is only


                                                   7
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 8 of 16 PageID #: 1124




required to show that Defendant[s] ‘should have known’ that sex trafficking was occurring on

[their] property under a negligence standard.” However, to conclude that franchisors like

Wyndham, Howard Johnson, Inc., and Choice Hotels are liable under the TVPRA simply

because they were generally aware that sex trafficking sometimes occurred on their franchisees’

properties unjustifiably bridges the scienter gap between “should have known” and “might have

been able to guess.” Indeed, under plaintiff’s theory, the liability of franchisors – which are

further removed from the sex trafficking than the actual hotels are – would be much easier

proven than the liability of the hotels themselves. This would make no sense. If a plaintiff

must show, at least, that a franchisee hotel was or should have been aware of specific sex

trafficking conduct in order to violate the TVPRA, there is no interpretive logic by which a

franchisor can be held liable under that same statute for having only an abstract awareness of sex

trafficking in general.

       The real issue is not, then, actual-versus-constructive knowledge but whether a defendant

satisfies the knowledge element as to a particular sex trafficking venture. The statutory text

speaks in singular terms – “participation in a venture which that person . . . should have known

has engaged in an act in violation of this chapter.” 18 U.S.C. § 1595(a) (emphases added).

Therefore, knowledge or willful blindness of a general sex trafficking problem in low-budget

lodgings does not satisfy the mens rea requirements of the TVPRA. Because plaintiff has not

alleged that the franchisor defendants had the requisite knowledge of a specific sex trafficking

venture, they cannot be held directly liable under the TVPRA.

       Of course, this doesn’t necessarily absolve the franchisors of the responsibilities they

may have – under other statutes, their franchising contracts, or the common law – to train hotel




                                                 8
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 9 of 16 PageID #: 1125




staff about the warning signs of sex trafficking and what to do if they appear. But there is no

basis to read such a responsibility into the text of the TVPRA.

         Turning to vicarious liability, to the extent that plaintiff relies upon an agency theory to

indirectly impose liability on the franchisor defendants under the TVPRA, that argument is

foreclosed by New York agency law. 3 Specifically, “[t]he general rule holds that a franchisee is

not the agent of a franchisor.” Nebraskaland, Inc. v. Sunoco, Inc. (R & M), No. 10-cv-1091,

2013 WL 5656143, at *5 (E.D.N.Y. Oct. 11, 2013) (citing Terrano v. Fine, 17 A.D.3d 449, 793

N.Y.S.2d 451 (2nd Dep’t 2005)). Of course, it is true that a franchisor may be held “accountable

for the acts of its franchisee if the franchisor exercised such complete control over the day-to-day

operations of the franchisee's business that its purported independence may be fairly dismissed as

a fiction” or if it “exercised ultimate control over the instrumentality that caused harm to an

injured third-party.” Id. But such complete control is a high standard, and one that is not met

merely by, for example, alleging a franchisor’s “right to terminate the agreement if it

disapproved of the franchisee's conduct or its right to re-enter the premises.” See Schoenwandt

v. Jamfro Corp., 261 A.D.2d 117, 689 N.Y.S.2d 461 (1st Dep’t 1999). Moreover, alleging a

franchisor’s control over “uniformity and standardization across franchises” is likewise

insufficient to establish the level of domination that would render a franchisee’s independence a

fiction. See Louis v. Jerome, No. 15-cv-3094, 2016 WL 4532115, at *4 (E.D.N.Y. Aug. 29,

2016) (citing Manos v. Geissler, 377 F. Supp. 2d 422, 429 (S.D.N.Y. 2005) (“Plaintiff has not

alleged any facts that demonstrate that Midas ‘exercised such complete dominion and control’

that BRG lacked independent will.”)).


3
  One court has suggested that because “the TVPRA is silent on the issue of indirect liability . . . the federal common
law of agency should apply.” See J.C. v. Choice Hotels Int’l, Inc., No. 20-cv-155, 2020 WL 3035794, at *1 (N.D.
Cal. June 5, 2020). However, none of the parties have indicated that any other law but that of New York should
apply to the case.


                                                          9
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 10 of 16 PageID #: 1126




          As the court in Louis explained:

          Plaintiff’s allegations regarding [the franchisor]’s “strict control” are generalized
          and refer to such issues as approval of the franchise location, setting of standards
          and operating procedures, reporting requirements, training, and software and
          technical support. These allegations pertain to uniformity and standardization
          across franchises, not day-to-day oversight. There is not a single specific
          allegation as to [the franchisor]’s daily activities or involvement at either
          Jerome’s or Mathieu’s franchise. Considering plaintiff’s allegations in the light
          most favorable to her, she has not alleged that [the franchisor] exercised control
          over the daily operations of these franchises sufficient to impose liability upon the
          franchisor.

Id.

          Plaintiff’s allegations as to the franchisor defendants’ control over the Bronx Econo

Lodge and Queens Howard Johnson are similarly inadequate. She avers generally that

      •   As a hotel operator, Defendant Choice Hotels controls the training and policies for its
          branded properties including the Econo Lodge hotel where S.J. was trafficked.

      •   Defendant Choice Hotels represents that it considers guest safety and security important
          and requires the hotels in its portfolio to comply with Choice Hotels brand standards and
          all local, state, and federal laws.

      •   As a hotel operator, Defendant Wyndham Hotels controls the training and policies for its
          branded properties including the Howard Johnson Inn hotel where S.J. was trafficked.

      •   Defendant Wyndham Hotels maintains that it considers guest safety and security to be
          important and requires the hotels in its portfolio to comply with Wyndham brand
          standards and all local, state, and federal laws.

      •   At all relevant times Defendant Howard [Johnson] owned, supervised, and/or operated
          the Howard Johnson located at 153-95 Rockaway Boulevard, Jamaica, New York 11434
          through a franchising agreement.

      •   As a hotel owner, operator and/or franchisor, Defendant Howard Johnson controlled the
          training and policies for their branded properties including the Howard Johnson hotel
          where S.J. was trafficked.

      •   [T]he Wyndham Defendants: (1) hosted the Howard Johnson Inn’s online bookings on
          their domain; (2) required Howard Johnson Inn to use their customer rewards program;
          (3) set employee wages; (4) made employment decisions; (5) advertised for employment;
          (6) shared in the profits; (7) provided standardized training methods for Howard Johnson
          Inn’s employees (8) specified how to build and maintain the facilities; (9) provided


                                                   10
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 11 of 16 PageID #: 1127




           standardized rules of operation; (10) regularly inspected their Howard Johnson Inn
           facility; (11) fixed prices; and (12) deprived the Howard Johnson Inn of independence in
           business operation.

As in Louis, plaintiff only sets forth facts tending to show that the franchisors’ involvement was

limited to uniformity and standardization of the brand. Thus, to the extent that they aren’t mere

legal conclusions, these allegations, even if proven true, would fail to sufficiently demonstrate

that the franchisor defendants exercised “such complete control over the day-to-day operations of

the franchisee's business that its purported independence may be fairly dismissed as a fiction.”

See Nebraskaland, Inc., 2013 WL 5656143, at *5.

    II.       New York Social Services Law § 483-bb Claim

           Plaintiff also asserts a claim against defendants Choice Hotels, Wyndham, and Howard

Johnson, Inc. pursuant to New York Social Services Law § 483-bb(c), which provides:

           An individual who is a victim of the conduct prohibited by section
           230.33, 230.34, 230.34-a, 135.35 or 135.37 of the penal law may bring a civil
           action against the perpetrator or whoever knowingly advances or profits from, or
           whoever should have known he or she was advancing or profiting from, an act in
           violation of section 230.33, 230.34, 230.34-a, 135.35 or 135.37 of the penal
           law to recover damages and reasonable attorney's fees.

Wyndham and Choice Hotels point out, however, that the provision in § 483-bb that establishes a

civil right of action only became effective on January 19, 2016. Compare 2007 Sess. Law News

of N.Y. Ch. 74 (S. 5902), § 11, with 2015 Sess. Law News of N.Y. Ch. 368 (S. 7), § 30 (adding §

483-bb(c)). Because plaintiff’s sex trafficking allegedly took place between 2006 and 2009,

more than six years prior to January 19, 2016, defendants argue that this claim necessarily fails.

I agree.

           “It is a fundamental canon of statutory construction that retroactive operation is not

favored by courts and statutes will not be given such construction unless the language expressly

or by necessary implication requires it.” Majewski v. Broadalbin-Perth Cent. School Dist., 91


                                                    11
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 12 of 16 PageID #: 1128




N.Y.2d 577, 584, N.Y.S.2d 966, 968 (1998) (citing cases). Furthermore, although “[a]n equally

settled maxim is that ‘remedial’ legislation . . . should be applied retroactively, . . . [c]lassifying a

statute as ‘remedial’ does not automatically overcome the strong presumption of prospectivity

since the term may broadly encompass any attempt to supply some defect or abridge some

superfluity in the former law.” Id. (colatus 4). In any event, this “remedial” exception “does not

apply to statutes creating new rights and remedies where none previously existed,” as is the case

here. Matter of Cady v. County of Broome, 87 A.D.2d 964, 965, 451 N.Y.S.2d 206, 207 (1982)

(citing Jacobus v. Colgate, 217 N.Y. 235, 252 (1916) (Cardozo, J.)).

            That the right of action created in 2016 is a new right vis-à-vis the indirect franchisors is

made evident by reference to then-Judge Cardozo’s discussion in Jacobus, cited above. There,

he explained that

            [t]here is a manifest and important difference between a statute which creates a
            new statutory right and a statute which prescribes a ‘cause of action,’ or remedy
            for an existing right. For example, a statute such as Lord Campbell's Act which
            gave to the widow and next of kin of a person killed by the wrongful act of
            another the right to recover damages from the wrongdoer, conferred a right
            which did not exist at common law and it also prescribed a remedy by which that
            right might be enforced. The present statute is different. Before this statute was
            passed our law, in common with the law of every civilized state, recognized that a
            trespass upon the real property of the owner and burning down the buildings
            thereon in whatever jurisdiction the property was situated constituted a wrong and
            that such a wrongful act violated the right of the owner and that the owner had
            a right to redress.

Jacobus, 217 N.Y. at 252 (first emphasis added). Although a traditional right to sue one’s

own sex trafficker can’t readily be disputed, the more attenuated ability to “bring a civil action

against . . . whoever should have known he or she was advancing or profiting from” the sex

trafficking is quite novel. Indeed, the latter bears a striking resemblance to Judge Cardozo’s



4
    I.e., edited citation.


                                                      12
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 13 of 16 PageID #: 1129




example of a statute “which gave to the widow and next of kin of a person killed by the wrongful

act of another the right to recover damages from the wrongdoer.” Id. New York Social Services

Law § 483-bb(c) went into effect only several years after the parallel TVPRA was enacted, and

the Court cannot identify a long-standing common law right tantamount to the one plaintiff seeks

to enforce under the statute against the franchisor defendants.

          This claim is therefore dismissed.

   III.      Negligence Claim

          Plaintiff’s negligence claim against the franchisor defendants largely relies upon her

conclusion that “at all relevant times, [they] exercised complete control over the propert[ies]

where Plaintiff was trafficked.” As was determined above, however, plaintiff falls short of

sufficiently alleging an agency relationship between the franchisor and franchisee defendants.

There is therefore no vicarious liability for negligence against these parties.

          But plaintiff also contends that the franchisor defendants were directly negligent. Thus,

to avoid dismissal, she must allege: (1) a duty owed to plaintiff, (2) a breach of that duty, (3)

causation, and (4) damages. See Skidd v. JW Marriot Hotels & Resorts, 06-cv1554, 2010 WL

2834890, at *4 (S.D.N.Y. July 8, 2010). The main obstacle in this regard – and the only one that

defendants raise in their motions – is the duty prong. As an initial matter, there is state authority

suggesting that, in some contexts, a franchisor may owe a duty of care to its franchisee’s

customer. In Pipitone v. 7-Eleven, Inc., 67 A.D.3d 879, 879, 889 N.S.S.2d 234, 235 (2nd Dep’t

2009), for example, the Appellate Division held that the franchisor and out-of-possession tenant

“had a duty to maintain the premises in a reasonably safe manner.”

          Perhaps more instructive for our purposes, in Cullen v. BMW of N. Am., 691 F.2d 1097,

1100-01 (2d Cir. 1982), the Second Circuit directly considered a franchisor’s “duty to supervise




                                                  13
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 14 of 16 PageID #: 1130




the operation of [its franchisee] and to terminate the franchise” to protect prospective customers. 5

In that case, a customer sued an automobile distributor franchisor after the franchisee’s president

and majority owner “had stolen and absconded with [the customer’s] money.” Id. at 1098. The

Court explained that, when determining whether a duty is owed, there is “a well-established

principle that foreseeability of injury is an indispensable requisite of negligence, and that

negligence exists only when there is a reasonable likelihood of danger as the result of the act

complained of.” Id. at 1101. It then held that the district court erred in determining that the

franchisor owed a duty of care to the customer because “it could not reasonably have anticipated

the crimes committed by [the franchisee]’s principal.” Id.

         The dissent in Cullen attacked the decision primarily because it believed that that the

injury was foreseeable, and so the franchisor had a common law duty in relation to the customer.

Id. at 1101-03 (Oakes, J., dissenting). Reaffirming, first, that New York has long defined duty

with relation to foreseeability, see Palsgraf v. Long Island R.R., 248 N.Y. 339, 344, 162 N.E. 99,

100 (1928) (Cardozo, J.) (“The risk reasonably to be perceived defines the duty to be obeyed,

and risk imports relation; it is risk to another or to others within the range of apprehension.”);

Macpherson v. Buick Motor Co., 217 N.Y. 382, 394, 111 N.E. 1050, 1054 (1916) (Cardozo, J.)

(“[F]oresight of the consequences involves the creation of a duty.”), the dissent went on to

criticize the majority opinion’s conclusion that the harm was not foreseeable simply because it

was a result of “an intervening act, tortious or criminal.” Cullen, 691 F.2d at 1102 (Oakes, J.,

dissenting):

         But New York law provides, as the common law of England before it provided,
         that “the criminal conduct of a third person [does] not preclude a finding of
         ‘proximate cause’ if the intervening agency was itself a foreseeable
         hazard.” Nallan v. Helmsley-Spear, Inc.,50 N.Y.2d 507, 520–21, 407 N.E.2d 451,

5
  Of relevance to the previous discussion on vicarious liability, “[t]he district court concluded that an actual agency
relationship did not exist between [the franchisor] and [franchisee].” Cullen, 691 F.2d at 1100 n.6.


                                                          14
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 15 of 16 PageID #: 1131




        459, 429 N.Y.S.2d 606, 614 (1980); Scott v. Shepherd, 96 Eng.Rep. 525, 526
        (C.P. 1773) (“The intermediate acts of Willis and Ryal will not purge the original
        tort in the defendant. But he who does the first wrong is answerable for all the
        consequential damages.”).

Id.

        To be sure, the majority did not actually disagree with this point of doctrine, as it

qualified its statement of the duty rule by saying that “an intervening act . . . will ordinarily

insulate a negligent defendant from liability when the subsequent act could not have been

reasonably anticipated.” Cullen, 691 F.2d at 1101 (emphasis added). Accordingly, the

majority was careful to frame its conclusion of non-duty on a factual basis, holding that the

franchisor’s awareness of certain risk factors offered “no cause reasonably to anticipate that

Eichler would either engage in any criminal activity or that he would abscond with customer

funds.” Id. The difference between the two opinions was therefore a matter of evidentiary

degree, not of the legal possibility of a franchisor’s duty to a third party.

        Our case does not suffer from the subtlety of facts at issue in Cullen. The existence of a

duty here is undoubtedly more defined, both because the franchisor defendants have previously

acknowledged the foreseeability – indeed, the continuation – of sex trafficking in their

franchisees’ hotels, and also in light of their outspoken commitment to prevent child sex

trafficking going forward. The palpable foreseeability of plaintiff’s sex trafficking is thus

sufficient to satisfy me that the corporate defendants owed plaintiff a duty in this case.




                                                  15
Case 1:19-cv-06071-BMC Document 66 Filed 07/20/20 Page 16 of 16 PageID #: 1132




                                         CONCLUSION

       Choice Hotels, Wyndham, and Howard Johnson, Inc.’s [24, 40, 57] motions to dismiss

are granted in part and denied in part as set forth above.

SO ORDERED.
                                     Digitally signed by
                                     Brian M. Cogan
                                                      U.S.D.J.

Dated: Brooklyn, New York
       July 20, 2020




                                                 16
